DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
The examiner has reviewed applicant’s remarks and amendments.  In the remarks, Applicant argues that none of the references discloses the following new feature of claim 1 and 6: that “each of the second nozzles independently starts or ends the spraying according to the predetermined spray density” with respect to claim 1 and 6.
However, claims are interpreted by the broadest reasonable interpretation standard.  MPEP 2111.  In this case, CN106992136A discloses and makes obvious that each of the second nozzles independently starts or ends the spraying according to the predetermined spray density.  CN106992136A, in the translation, recites that “Wherein, one is equipped with each feed tube 22 is used for etching The flow of etching solution can be controlled individually in the control valve 221 that the flow of liquid is controlled, i.e., each group shower 21.”  This ability to individually control the valves 221 would disclose and make obvious the feature that each of the second nozzles independently starts or ends the spraying according to the predetermined spray density with respect to claim 1 and 6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN107179655A in view of CN106992136A.

As to claim 1, CN107179655A discloses a developing device (see the title, disclosing “A kind of developing method and developing apparatus”), comprising: 
a conveying platform (drive mechanism and base station 200) and a spraying mechanism (fixed support 300 and nozzles 400) disposed above the conveying platform; the spraying mechanism comprising a plurality of first nozzles (nozzles 400); 
wherein the conveying platform (drive mechanism and base station 200) is used for conveying a substrate, and tilting (at inclination angle theta) the substrate with respect to a horizontal direction during a conveying process (see the translation, disclosing that “with reference to Fig. 4, in development chamber 10, wash chamber 20 and air-dried chamber 30, being respectively arranged with relative to water Plane has the base station 200 of inclination angle theta, and fixed support 300 is arranged at the top of base station 200,”); 
the first nozzles are used for spraying a chemical solution onto the substrate continuously (see the translation, disclosing that “In the embodiment of the present invention, using the developing apparatus of developing method described in the embodiment of the present invention, nozzle 400 with It is connected between fixed support 300 by angle adjustment mechanism, passes through the angle adjustment mechanism so that nozzle 400 sprays aobvious The direction of shadow spray liquid can be adjusted, the long side direction with the sub-pixel unit of substrate to be developed 100 set on base station 200 It is parallel.”); 
See marked up Figure 4 below.

    PNG
    media_image1.png
    309
    759
    media_image1.png
    Greyscale

CN107179655A does not disclose the full limitation of the spraying mechanism comprising a spraying pipe; a plurality of first nozzles and a plurality of second nozzles disposed on the spraying pipe or the second nozzles used for spraying the chemical solution onto the substrate according to a predetermined spray density, and each of the second nozzles independently starts or ends the spraying according to the predetermined spray density
However, CN106992136A discloses and makes obvious the full limitation of the spraying mechanism comprising a spraying pipe (see “feed tube 22” and  “pipe 21”); a plurality of first nozzles (one row of nozzles 221) and a plurality of second nozzles (another row of nozzles 221) disposed on the spraying pipe or the second nozzles used for spraying the chemical solution onto the substrate according to a predetermined spray density, and each of the second nozzles independently starts or ends the spraying according to the predetermined spray density.  See especially marked up Figure 4 below, showing adjustable nozzles can be used to adjust the flow.

    PNG
    media_image2.png
    569
    810
    media_image2.png
    Greyscale

The translation of CN106992136A teaches that: “
The wet etching equipment of the present invention, by the way that multiple showers 21 of the top of conveyer 10 are divided into and loading end Between highly differ multiple groups so that when tilting transmission substrate 50, the spray suffered in different zones of substrate 50 Pressure is different, so that the replacement rate difference to reduce etching solution in the two side areas of substrate 50, and then reduce the two side areas of substrate 50 The difference of upper etching dimensional discrepancy, improves the homogeneity of etching size.
Specifically, as shown in figure 4, described wet etching equipment, in addition to respectively with described first to N group showers The 21 N number of feed tubes 22 for being used to transmit etching solution being connected；Wherein, one is equipped with each feed tube 22 is used for etching The flow of etching solution can be controlled individually in the control valve 221 that the flow of liquid is controlled, i.e., each group shower 21.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation of the spraying mechanism comprising a spraying pipe; a plurality of first nozzles and a plurality of second nozzles disposed on the spraying pipe or the second nozzles used for starting or ending spraying the chemical solution onto the substrate according to a predetermined spray density and each of the second nozzles independently starts or ends the spraying according to the predetermined spray density in order to improve the homogeneity of the dispensing operation.

As to claim 2, CN107179655A discloses a drive mechanism, but does not disclose the full limitation of a plurality of guide rolls inclined with respect to a horizontal direction are provided in the conveying platform.
However, CN106992136A discloses a plurality of guide rolls inclined with respect to the horizontal direction are provided in the conveying platform.  See conveyer 100, and the translation, which teaches:
Referring to Fig. 3, the present invention provides a kind of wet etching equipment, including for transmit substrate 50 conveyer 10, And multiple be located above the conveyer 10 is used for the shower 21 to the surface spraying etching solution of substrate 50；
The conveyer 10 has the loading end for bearing substrate 50, if the conveyer 10 is transmitted to substrate 50 Direction be first direction X, vertical with the first direction X and parallel with the loading end of the conveyer 10 direction is the Two direction Y, the loading end of the conveyer 10 with respect to the horizontal plane gradually rises and oblique on Y in a second direction, So as to carry out tilting transmission to substrate 50；

See also marked up Figure 3, which clearly shows guide rolls structure for the conveyor.

    PNG
    media_image3.png
    424
    886
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation of a plurality of guide rolls inclined with respect to a horizontal direction are provided in the conveying platform in order to carry out the titling transmission of the substrate as taught by CN106992136A.

As to claim 3, CN107179655A does not disclose that the substrate is tilted at an angle 5 degrees with respect to the horizontal direction.
However, CN106992136A discloses that the substrate is inclined at an angle of 5 degrees with respect to the horizontal direction.  See the translation, which teaches that:
The wet etching equipment of existing fountain mainly includes the conveyer 100 for transmitting glass substrate 500 and set Put is used for multiple showers 210 to the spray etching liquid of glass substrate 500 in the top of conveyer 100；Wherein, the transmission dress Put the inclination transfer mode that the conveyance pattern of 100 uses has horizontal transmission pattern and relative level to tilt about 5 °.  Level is passed When sending, as shown in figure 1, because etching solution will flow out from the both sides of glass substrate 500, causing the erosion of intermediate region on glass substrate 500 Carve liquid replacement rate and two side areas is variant, so as to cause etching CD homogeneity not good；And when tilting transmission, as shown in Fig. 2 Because etching solution can all flow out from the side of glass substrate 500, thus the etching solution replacement rate of the two side areas of glass substrate 500 have it is larger Difference, so as to cause the not good of homogeneity for etching CD.
The content of the invention, can be by adjusting substrate when tilting transmission substrate it is an object of the invention to provide a kind of wet etching equipment In the spray pressure suffered by different zones, to reduce the replacement rate difference of etching solution in substrate two side areas, so as to reduce base The difference of dimensional discrepancy is etched in plate two side areas, and then improves the homogeneity of etching size.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the substrate is inclined at an angle 5 degrees with respect to the horizontal direction as taught by CN106992136A in order to improve the homogeneity of the developing dispense.

As to claim 5, CN107179655A does not disclose that the plurality of second nozzles are respectively disposed between each adjacent two of the first nozzles.
However, CN106992136A  makes obvious that the plurality of second nozzles are respectively disposed between each adjacent two of the first nozzles.  CN106992136A teaches adjacent nozzles as shown in marked up figure 3 below.

    PNG
    media_image4.png
    538
    795
    media_image4.png
    Greyscale

The translation of CN106992136A teaches that: “
The wet etching equipment of the present invention, by the way that multiple showers 21 of the top of conveyer 10 are divided into and loading end Between highly differ multiple groups so that when tilting transmission substrate 50, the spray suffered in different zones of substrate 50 Pressure is different, so that the replacement rate difference to reduce etching solution in the two side areas of substrate 50, and then reduce the two side areas of substrate 50 The difference of upper etching dimensional discrepancy, improves the homogeneity of etching size.
Specifically, as shown in figure 4, described wet etching equipment, in addition to respectively with described first to N group showers The 21 N number of feed tubes 22 for being used to transmit etching solution being connected；Wherein, one is equipped with each feed tube 22 is used for etching The flow of etching solution can be controlled individually in the control valve 221 that the flow of liquid is controlled, i.e., each group shower 21.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of second nozzles are respectively disposed between each adjacent two of the first nozzles in order to improve the homogeneity of the dispensing operation.

As to claim 6, CN107179655A discloses substrate developing method (see the title, disclosing “A kind of developing method and developing apparatus”) comprising the steps of: 
Step 1, providing a developing device (see the title, disclosing “A kind of developing method and developing apparatus”); the developing device comprises: a conveying platform (drive mechanism and base station 200) and a spraying mechanism disposed above the conveying platform; the spraying mechanism comprises a plurality of first nozzles (nozzles 400); 
Step 2, conveying a substrate by the conveying platform, and tilting (at inclination angle theta) the substrate with respect to a horizontal direction during a conveying process (see the translation, disclosing that “with reference to Fig. 4, in development chamber 10, wash chamber 20 and air-dried chamber 30, being respectively arranged with relative to water Plane has the base station 200 of inclination angle theta, and fixed support 300 is arranged at the top of base station 200,”);  
Step 3, spraying continuously by the first nozzles a chemical solution onto the substrate (see the translation, disclosing that “In the embodiment of the present invention, using the developing apparatus of developing method described in the embodiment of the present invention, nozzle 400 with It is connected between fixed support 300 by angle adjustment mechanism, passes through the angle adjustment mechanism so that nozzle 400 sprays aobvious The direction of shadow spray liquid can be adjusted, the long side direction with the sub-pixel unit of substrate to be developed 100 set on base station 200 It is parallel.”);
See marked up Figure 4 below.

    PNG
    media_image1.png
    309
    759
    media_image1.png
    Greyscale

CN107179655A does not disclose the full limitation of the spraying mechanism comprises a spraying pipe and a plurality of first nozzles and a plurality of second nozzles disposed on the spraying pipe; or and further spraying by at least one of the second nozzles the chemical solution onto the substrate according to a predetermined spray density, wherein each of the second nozzles independently starts or ends the spraying according to the predetermined spray density.
However, CN106992136A discloses and makes obvious the full limitation of the spraying mechanism comprising a spraying pipe (see “feed tube 22” and  “pipe 21”); a plurality of first nozzles (one row of nozzles 221) and a plurality of second nozzles (another row of nozzles 221) disposed on the spraying pipe or the second nozzle starts or ends spraying the chemical solution onto the substrate according to a predetermined spray density.  See especially marked up Figure 4 below, showing adjustable nozzles can be used to adjust the flow.

    PNG
    media_image2.png
    569
    810
    media_image2.png
    Greyscale

The translation of CN106992136A teaches that: “
The wet etching equipment of the present invention, by the way that multiple showers 21 of the top of conveyer 10 are divided into and loading end Between highly differ multiple groups so that when tilting transmission substrate 50, the spray suffered in different zones of substrate 50 Pressure is different, so that the replacement rate difference to reduce etching solution in the two side areas of substrate 50, and then reduce the two side areas of substrate 50 The difference of upper etching dimensional discrepancy, improves the homogeneity of etching size.
Specifically, as shown in figure 4, described wet etching equipment, in addition to respectively with described first to N group showers The 21 N number of feed tubes 22 for being used to transmit etching solution being connected；Wherein, one is equipped with each feed tube 22 is used for etching The flow of etching solution can be controlled individually in the control valve 221 that the flow of liquid is controlled, i.e., each group shower 21.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to the full limitation of the spraying mechanism comprises a spraying pipe and a plurality of first nozzles and a plurality of second nozzles disposed on the spraying pipe; or and further spraying by at least one of the second nozzles the chemical solution onto the substrate according to a predetermined spray density, wherein each of the second nozzles independently starts or ends the spraying according to the predetermined spray density in order to improve the homogeneity of the dispensing operation.


As to claim 7, CN107179655A discloses a drive mechanism as a conveying platform, but does not disclose the full limitation of wherein the conveying platform is provided with a plurality of guide rolls inclined with respect to a horizontal direction.
However, CN106992136A discloses a plurality of guide rolls inclined with respect to a horizontal direction are provided in the conveying platform.  See conveyer 100, and the translation, which teaches:
Referring to Fig. 3, the present invention provides a kind of wet etching equipment, including for transmit substrate 50 conveyer 10, And multiple be located above the conveyer 10 is used for the shower 21 to the surface spraying etching solution of substrate 50；
The conveyer 10 has the loading end for bearing substrate 50, if the conveyer 10 is transmitted to substrate 50 Direction be first direction X, vertical with the first direction X and parallel with the loading end of the conveyer 10 direction is the Two direction Y, the loading end of the conveyer 10 with respect to the horizontal plane gradually rises and oblique on Y in a second direction, So as to carry out tilting transmission to substrate 50；

See also marked up Figure 3, which clearly shows guide rolls structure for the conveyor.

    PNG
    media_image3.png
    424
    886
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation of wherein the conveying platform is provided with a plurality of guide rolls inclined with respect to a horizontal direction in order to carry out the titling transmission of the substrate as taught by CN106992136A.

As to claim 8, CN107179655A does not disclose that the substrate is inclined at an angle 5 degrees with respect to the horizontal direction.
However, CN106992136A discloses that the substrate is inclined at an angle 5 degrees with respect to the horizontal direction.  See the translation, which teaches that:
The wet etching equipment of existing fountain mainly includes the conveyer 100 for transmitting glass substrate 500 and set Put is used for multiple showers 210 to the spray etching liquid of glass substrate 500 in the top of conveyer 100；Wherein, the transmission dress Put the inclination transfer mode that the conveyance pattern of 100 uses has horizontal transmission pattern and relative level to tilt about 5 °.  Level is passed When sending, as shown in figure 1, because etching solution will flow out from the both sides of glass substrate 500, causing the erosion of intermediate region on glass substrate 500 Carve liquid replacement rate and two side areas is variant, so as to cause etching CD homogeneity not good；And when tilting transmission, as shown in Fig. 2 Because etching solution can all flow out from the side of glass substrate 500, thus the etching solution replacement rate of the two side areas of glass substrate 500 have it is larger Difference, so as to cause the not good of homogeneity for etching CD.
The content of the invention, can be by adjusting substrate when tilting transmission substrate it is an object of the invention to provide a kind of wet etching equipment In the spray pressure suffered by different zones, to reduce the replacement rate difference of etching solution in substrate two side areas, so as to reduce base The difference of dimensional discrepancy is etched in plate two side areas, and then improves the homogeneity of etching size.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the substrate is inclined at an angle 5 degrees with respect to the horizontal direction as taught by CN106992136A in order to improve the homogeneity of the developing dispense.

As to claim 10, CN107179655A does not disclose that the plurality of second nozzles are respectively disposed between each adjacent two of the first nozzles.
However, CN106992136A  makes obvious that the plurality of second nozzles are respectively disposed between each adjacent two of the first nozzles.  CN106992136A teaches adjacent nozzles as shown in marked up figure 3 below.

    PNG
    media_image4.png
    538
    795
    media_image4.png
    Greyscale

The translation of CN106992136A teaches that: “
The wet etching equipment of the present invention, by the way that multiple showers 21 of the top of conveyer 10 are divided into and loading end Between highly differ multiple groups so that when tilting transmission substrate 50, the spray suffered in different zones of substrate 50 Pressure is different, so that the replacement rate difference to reduce etching solution in the two side areas of substrate 50, and then reduce the two side areas of substrate 50 The difference of upper etching dimensional discrepancy, improves the homogeneity of etching size.
Specifically, as shown in figure 4, described wet etching equipment, in addition to respectively with described first to N group showers The 21 N number of feed tubes 22 for being used to transmit etching solution being connected；Wherein, one is equipped with each feed tube 22 is used for etching The flow of etching solution can be controlled individually in the control valve 221 that the flow of liquid is controlled, i.e., each group shower 21.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of second nozzles are respectively disposed between each adjacent two of the first nozzles in order to improve the homogeneity of the dispensing operation.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN107179655A and CN106992136A as applied to claims 1-3, 5 and 6-8, 10 above, and further in view of CN104888996B.

As to claim 4, CN107179655A and CN106992136A as applied to claim 1 above does not disclose that each of the second nozzles has a thread therein, and each of the second nozzles is closable by matching a T-shaped nut and the thread.
However, CN104888996B discloses and makes obvious the use of nozzles wherein the nozzles has a thread therein (see threaded portion 1221), and the nozzle can be closed by matching a T-shaped nut and the thread.  See the translation, which teaches that:
Specifically, refering to Fig. 4 and Fig. 5, the second through hole 1212 is provided with the sliding block 121, the nozzle 122 is detachable Ground is connected to second through hole 1212.In the present embodiment, second through hole 1212 is screwed hole, and the nozzle 122 has The first threaded portion 1221 being adapted to the screwed hole, by the way that first threaded portion 1221 is assemblied in into the screwed hole, with The nozzle 122 is set to be removably attachable in second through hole 1212, and the nozzle 122 and second through hole 1212 Connecting portion can increase the sealing structures such as sealing ring, to prevent the liquid in shower 10 from oozing out.
It is understood that the nozzle 122 can also be consolidated by the other modes such as welding or being integrally formed with sliding block 121 Fixed connection, is moved, this mode being fixedly connected more can effectively prevent the liquid in shower 10 with the slip with sliding block 121 Body oozes out.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that each of the second nozzles has a thread therein, and each of the second nozzle is closable by matching a T-shaped nut and the thread in order to prevent the liquid in shower 10 from oozing out.
  
As to claim 9, CN107179655A and CN106992136A as applied to claim 6 above does not disclose that each of the second nozzles has a thread therein, and each of the second nozzle is closable by matching a T-shaped nut and the thread during the Step 3.
However, CN104888996B discloses and makes obvious the use of nozzles wherein the nozzles has a thread therein (see threaded portion 1221), and the nozzle can be closed by matching a T-shaped nut and the thread.  See the translation, which teaches that:
Specifically, refering to Fig. 4 and Fig. 5, the second through hole 1212 is provided with the sliding block 121, the nozzle 122 is detachable Ground is connected to second through hole 1212.In the present embodiment, second through hole 1212 is screwed hole, and the nozzle 122 has The first threaded portion 1221 being adapted to the screwed hole, by the way that first threaded portion 1221 is assemblied in into the screwed hole, with The nozzle 122 is set to be removably attachable in second through hole 1212, and the nozzle 122 and second through hole 1212 Connecting portion can increase the sealing structures such as sealing ring, to prevent the liquid in shower 10 from oozing out.
It is understood that the nozzle 122 can also be consolidated by the other modes such as welding or being integrally formed with sliding block 121 Fixed connection, is moved, this mode being fixedly connected more can effectively prevent the liquid in shower 10 with the slip with sliding block 121 Body oozes out.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that each of the second nozzles has a thread therein, and each of the second nozzle is closable by matching a T-shaped nut and the thread during the Step 3 in order to prevent the liquid in shower 10 from oozing out.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK